Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 1 of 39

aker man Mark Riera

Akerman LLP

601 West Fifth Street
Suite 300

Los Angeles, CA 90071

T: 213 688 9500
F: 213 627 6342

February 14, 2019

Hon. James Donato

United States District Court

450 Golden Gate Avenue, Courtroom 11
San Francisco, CA 94102

Re: Zithromia Limited, et al. v. Gazeus Negocios de Internet, S.A., et al.

Dear Judge Donato:

In accordance with the Court’s Order dated January 31, 2019, [Docket 67] Gazeus Games
Servicos de Internet, S.A.' hereby responds to Zithromia Limited, Antrimia Limited, Showzila
Limited, Alizoha Limited, Speakati, Limited, and Parconia Limited dba FM Games’s
(collectively “FM Games’) Discovery Letter of January 28, 2019 [Docket 66].

Gazeus respectfully submits that the only matters that could potentially bear on specific
jurisdiction would be communications between Gazeus and Apple, Inc. in the Northern District
of California. There are no such documents because Gazeus had no such communications with
Apple in the United States concerning FM Games or FM Games’s apps.

Documents reflecting Gazeus’s internal communications, confidential arbitration
materials, and broadly drawn requests seeking “All documents . . . related to or concerning,”
“evidencing,” or otherwise reflecting the foregoing topics exceed the narrow limits the Court
permitted and will not support an allegation of specific jurisdiction over Gazeus. The only
avenue left for FM Games is to show some material connection between Gazeus’s purported
“takedown notice” and Apple in the Northern District of California. Gazeus never made a
takedown notice and no such connection exists. FM Games’s Discovery Motion should be
denied.

 

' Gazeus Games Servigos de Internet S.A. is successor by merger to defendants Gazeus Negocios de Internet S.A.
and Gazzag Servicos de Internet Ltda.

akerman.com

47908140;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 2 of 39

Hon. James Donato
February 14, 2019
Page 2

 

I. The Court’s Order Narrowly Circumscribed the Scope of Permissible Discovery.

The Court’s Order Re Personal Jurisdiction, granting Gazeus’s Motion to Dismiss the
Complaint, was very clear about the showing necessary to support any allegation of specific
jurisdiction:

“To resolve the parties’ jurisdiction dispute ‘a more satisfactory showing
of the facts is necessary.’ Boschetto, 539 F.3d at 1020 (internal quotation
omitted).”

“As the Supreme Court has held, ‘for a court to exercise specific
jurisdiction over a plaintiff, there must be ‘an affiliation between the
forum and underlying controversy, principally [an] activity or an
occurrence that takes place in the forum state.’ Bristol-Meyers Squibb

Co, v. Superior Court, 137 S.Ct. 1773, 1781 (2017) (quoting Goodyear
Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).”

OR OR

“What is needed is a demonstration that the lawsuit arises out of
Gazeus’s contacts with this forum. Bristol-Myers Squibb, 137 S.Ct. at
1780.

Zithromia alleges subject matter jurisdiction on the basis of a federal
question and a copyright dispute, Dkt. No. 1 4 9, and so it needs to show
what Gazeus did in this district, if anything, to give rise to Zithromia’s
claim under Section 512(f) of the DMCA. Zithromia has not made that
showing.” Order Re Personal Jurisdiction [Docket 63], p. 3, Il. 23-26; p.
4, ll. 3-7, 13-17.

The Court allowed Zithromia limited discovery and “emphasiz[ed] that the requests
should be targeted to evidence meeting the requirement for specific jurisdiction here.” Order Re
Personal Jurisdiction [Docket 63], p. 5, ll. 2-3.

IL. FM Games’s Requests for Production are Not Reasonably Targeted to Meet the Elements
of Specific Jurisdiction.

When FM Games sought informal discovery from Gazeus, Gazeus noted that discovery
was stayed and that, even where jurisdictional discovery is permitted, it is limited to specific
facts bearing directly on jurisdiction. See Declaration of Riera, § 2, Exhibit “A” (letter dated
November 30, 2018, to Keith Wesley, citing Gillespie v. Prestige Royal Liquors, 183 F.Supp.3d

47908140;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 3 of 39

Hon. James Donato
February 14, 2019
Page 3

 

996 (N.D. Cal. 2016). The Court similarly admonished FM Games that its jurisdictional
discovery requests should be targeted to discover evidence necessary to establish facts that will
support specific jurisdiction. See Order Re Personal Jurisdiction [Docket 63], p. 5, Il. 2-3.

Rather than follow this directive, FM Games served broad-ranging requests for
production of documents seeking documents on topics such as “All DOCUMENTS relating to or
concerning both APPLE” and PLAINTIFFS (see Discovery Letter [Docket 66], Exhibit “A”
(Request No. 9)), and “All DOCUMENTS relating to or concerning both APPLE and
PLAINTIFFS’ APPS (id., Request No. 10). None of the requests is targeted to discover any
documents connecting Gazeus’s activities in the Northern District potentially giving rise to FM
Games’s Copyright Act Section 512(f) claim.

Requests Nos. 1 and 2, and 11 through 16 seek information about the arbitration in
Brazil, rather than focus on takedown requests to Apple or other acts in the Northern District of
California. Leaving aside the impermissible overbreadth and disproportionality of these
requests, they seek information and documents that the Brazilian Arbitrators and Fifth Business
Court ordered held in confidence, as discussed below.

Requests Nos. 3 through 8 are impermissibly overbroad because they seek all
communications with APPLE not limited in any way to a takedown request or an act performed
in the Northern District. Nonetheless, Gazeus has responded that it does not have responsive
documents in its possession, custody or control. See Declaration of Riera, § 2, Exhibit “B”
(Gazeus Supplemental Response to Jurisdictional Document Requests).

Requests Nos. 17 and 18 seek takedown notices sent under the Digital Millennium
Copyright Act. Gazeus has no such documents in its possession, custody, or control. See
Declaration of Riera, § 2, Exhibit “B” (Gazeus Supplemental Response to Jurisdictional
Document Requests). Nevertheless, Gazeus has produced the arbitration orders it has that were
directed to third parties. Id.

Requests Nos. 19 through 21 seek documents to support language in pleadings Gazeus
filed. The arbitration orders produced show that the Brazilian arbitrators issued the orders
requiring removal of FM Games apps. Requests Nos. 20 and 21 concern Apple’s awareness of
the Brazilian arbitration proceeding. This information comes from declarations Emmanuel
Prevost, FM Games’s co-founder, signed. For example, Prevost’s Declaration in support of FM
Games’s preliminary injunction motion sets forth FM Games’s hearsay e-mail correspondence
with Apple about the Fifth Business Court’s Order confirming the arbitration order. See
Declaration of Prevost [Docket 30-1], §{ 17-20 and Exhibit 11 (FM Games’s correspondence

with Apple).

 

2 FM Games defined APPLE broadly to include any person or entity who ever acted or purported to act on Apples
behalf.

47908140;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 4 of 39

Hon. James Donato
February 14, 2019
Page 4

 

FM Games produced the arbitration orders that were served on third-parties that were
identified in its jurisdictional interrogatory responses in Response to Request No. 22.

Ill. Brazilian Law Protects the Confidentiality of Arbitration Proceedings and Related Court
Proceedings.

Article 22-C of the Brazilian Arbitration Act provides that arbitration proceedings “shall
be held under seal as long as the confidentiality set forth in the arbitration is duly evidenced.”
See Declaration of Rodrigo Tannuri, § 7 and Exhibit 1 (Certified English translation of Article
22-C of the Brazilian Arbitration Act). Similarly, Article 189 of the Brazilian Civil Procedure
Code provides that court proceedings related to an arbitration shall be “held under court seal...
as long as the confidentiality set forth in the arbitration is duly evidenced before the Court.” Id.,
Exhibit 2 (Certified English translation of Article 189 of the Brazilian Procedure Code).

The Declaration of Prevost includes a translation of the Arbitration Agreement between
Gazeus and its former executive showing that the arbitration is to be “confidential and private
within the limits of the law.” See Declaration of Prevost [Docket 30-1], Exhibit 9 (Arbitration
Agreement p. 147, § 14.3). Moreover, FM Games sought disclosure of the arbitration order that
is at the center of this dispute from the 5th Business Court in Brazil that confirmed the arbitration
order, and the 5th Business Court ruled that FM Games failed to show a legal interest in the
order or that the order affected its rights:

Regarding the procedure handled with the secrecy of justice, in line with article
189, IV, of the CPC (Civil Process Code), only the parties and their
representatives can request the copies of the process and request a certification of
the procedural deeds (acts).

It is correct that a third interested party, that shows its interest, can only request a
certification of the sentence if it can demonstrate it has a legal interest for its

request.

But this is not the case. The petitioner [FM Games] referred herein alleges that it
is commercializing a game that sells via the “Apple Store” but it does not prove
that it has any type of legal relation with the parties involved nor it has proven
that its rights have been impaired by this fact.

On the other hand, Apple Brazil has showed by itself the importance of obedience
to the secrecy of justice (pp. 173-177).

So, I deny the request of the pp. 182-183.

Declaration of Prevost, 15, Exhibit 6 (Docket 145-1, p. 80) (Sth Business Court Order dated
August 29, 2017).

47908140;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 5 of 39

Hon. James Donato
February 14, 2019
Page 5

 

IV. Assertions of Need Do Not Overcome Statutory Privacy Protections for Brazilian
Arbitration Proceedings and Related Court Proceedings.

FM Games’s argument, based on unreported decisions in Malibu Consulting Corp. v.
Funair Corp., 2007 WL 173668 (W.D. Tex. 2007), and Bryant v. Mattel, Inc., 2007 WL 5430893
(C.D. Cal. 2007), have no application to this case. In Malibu Consulting, the court denied a
motion for protective order seeking to avoid production of arbitration documents where an
arbitration protective order limited protection to “confidential information” exchanged between
Funair and Raytheon. The court denied the requested protective order because Funair failed to
show that any of the documents Malibu Consulting sought were designated “confidential
information” in the arbitration. Malibu Consulting, 2007 WL at *4.

Similarly, in Bryant, MGA objected to producing documents from an arbitration
proceeding on grounds a protective order prohibited use of the documents and testimony outside
of the arbitration. The discovery master overruled the objection and granted Mattel’s motion to
compel on grounds MGA failed to provide any evidence of a protective order. Bryant, 2007 WL
at *5,

These cases do not stand for the proposition that an assertion of need overcomes a
statutory right to arbitration secrecy as exists here.

V. Conclusion

Gazeus has produced the arbitration orders it has that were sent to third parties and are
not subject to an obligation of secrecy. Gazeus has no documents in its possession, custody, or
control responsive to Requests Nos. 1, 3-11, 14-18 and 21. See Declaration of Riera, § 2, Exhibit
“B” (Gazeus supplemental response to jurisdictional document requests).

Requests Nos. 11 through 16 and 20 are confidential and the Brazilian Fifth Business
District Court has determined that FM Games has no legal right to them. In truth, virtually none
of these document requests will help FM Games to plead a proper case for specific jurisdiction.
FM Games’s Motion should be denied.

Respectfully submitted,

AkermanLLP,

laws

Mark Riera for Defendant
Gazeus Games Servicos S.A.

47908140;1
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 ~ FAX: (213) 627-6342

 

Co Oo NYT DH nH BP WW WN

Ny NY NY NY NO YN NY HY NY Y/Y

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 6 of 39

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ZITHROMIA LIMITED; ANTRIMIA Case No. 17-cv-06475-JD
LIMITED; SHOZILA LIMITED; ALIZOHA
LIMITED; SPEAKATI LIMITED; PARCONIA

IMITED dba FM GAMES
DECLARATION OF RODRIGO

Plaintiffs, TANNURI

V.

GAZEUS NEGOCIOS DE INTERNET SA
AND GAZZAG SERVICOS DE INTERNET
LTDA,

 

Defendants.
DECLARATION OF RODRIGO TANNURI
I, Rodrigo Tannuri, declare and state as follows:
I. Background

1. I am a lawyer in Rio de Janeiro, Brazil, and I represent Gazeus Negocios de Internet
SA (now known as Gazeus Games Servicos de Internet S.A.) in the underlying arbitration and related
judicial proceedings captioned as Gazeus Negocios de Internet SA, et. al, v. Guilherme Pereira e
Oliveira, Case No. 0046809-50.2017.8.19.0001, in the Fifth Business Court of Rio de Janeiro, Brazil
(the “Brazilian Judicial Proceeding”).

2. I obtained my legal degree from Candido Mendes University in Rio de Janeiro and I
also obtained an LLM from Columbia University Law School in New York, where I focused on
international arbitration, negotiation and contracts. Subsequent to obtaining my LLM, I worked at
White & Case LLP in the United States in the field of International Arbitration.

3, I am currently practicing law as a partner with the law firm of Sergio Bermudes
Advogados Associados, one of the leading litigation firms in Brazil.

4, In addition to my professional practice, I lecture and teach on a part-time basis on civil

litigation and arbitration at the Pontificate Catholic University of Rio de Janeiro, Candido Mendes
1 Case No. 17-cv-06475-JD
DECLARATION OF RODRIGO TANNURI

47801620; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: 213) 688-9500 — FAX: (213) 627-6342

 

oO Oo NHN WB vn FP WH Lb

YN NY NY NY NY NY NY YN YN
2 IAA FON F&F SF Ce TDA ARBHeS

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 7 of 39

University, and the Rio de Janeiro School for Advanced Studies in Legal Practice (Escola Superior de
Advocacia). |

5. I am also an active member of various legal organizations in Brazil, including the Rio
de Janeiro Branch of the Brazilian Bar Association, the Parker School of Foreign and Comparative
Law, the American Society of International Law, the Brazilian Commission of Arbitration, the
Brazilian Bar Association’s Arbitration Commission (Rio de Janeiro section), and the Columbia
University Alumni Representative Committee.

Il. Brazilian Law Concerning Confidentiality and Secrecy of Court Proceedings

6. The Brazilian legal system is of a civil law tradition, derived primarily from Roman
law and Germanic law. As such, the Brazilian legal system is governed by an extensive legislative
framework. Rules on the main areas of law are arranged in codes, which apply throughout Brazil.

7. True to its civil law tradition, the Brazilian Arbitration Act governs arbitration
proceedings. In relevant part, Article 22-C of the Brazilian Arbitration Act provides that arbitration
proceedings “shall be held under seal, as long as the confidentiality set forth in the arbitration is duly
evidenced.” A certified English translation of Article 22-C of the Brazilian Arbitration Act is attached
hereto as Exhibit 1.

8. The confidentiality of arbitration proceedings in Brazil is also protected in any related
judicial proceedings. In this regard, Article 189 of the Brazilian Civil Procedure Code provides that
arbitration proceedings “shall be held under court seal . . . as long as the confidentiality set forth in the
arbitration is duly evidenced before the court.” A certified English translation of Article 189 of the
Brazilian Civil Procedure Code is attached hereto as Exhibit 2. Thus, only “the parties and their
attorneys” have “the right to access the records of a proceeding held under court seal and to request
certifications regarding the acts thereto.” /d. And third-parties may only request access to proceedings

under seal if they demonstrate a “proven legal interest.” Jd.

2 Case No. 17-cv-06475-JD
DECLARATION OF RODRIGO TANNURI

47801620;1

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

oO SF IN DD mH BP WH WN

Ny NY NY NY NY NY NY NY YB | &
eo UA A FOS = SF Ce AU AAR BHR AS

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 8 of 39

9. Pursuant to the above provisions, the Brazilian Judicial Proceeding was ordered to be
held under seal and has remained under seal since its inception.

10. ‘In addition to the confidential nature of the confidentiality status of the Brazilian
Judicial Proceeding, this Declaration accurately expresses my professional and academic experience
in Brazilian law.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Dated: February 14", 2019 | =
Rodrigo Tannuri

3 Case No. 17-cv-06475-JD
DECLARATION OF RODRIGO TANNURI

47801620;1

 
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 9 of 39

EXHIBIT 1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 10 of 39

Presidency of the Republic

Chief of Staff Office
Legal Matters Subdivision

LAW No. 9,307, DATED SEPTEMBER 23, 1996.

Provisions concerning arbitration

ARBITRAL LETTER

Article 22-C. The arbitrator or the arbitration tribunal may issue an arbitral letter so that the domestic jurisdictional entity may, within the
area of its territorial jurisdiction, execute or enforce the action requested by the arbitrator. (Included in Law
No. 13,129, from 2015) (Status of validity)

Sole subsection. In enforcing the terms of the arbitral letter, the proceeding shall be held under seal, as long as the
confidentiality set forth in the arbitration is duly evidenced.
(Included in Law No 13,129, from 2015) (Status of validity)
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 11 of 39
1/29/2019 L9307

Presidéncia da Republica

Casa Civil
Subchefia para Assuntos Juridicos

 

LEI N° 9.307, DE 23 DE SETEMBRO DE 1996,
Disp6e sobre a arbitragem.
O PRESIDENTE DA REPUBLICA Faco saber que o Congresso Nacional decreta e eu sanciono a seguinte Lei:
Capitulo |
Disposigées Gerais

Art. 1° As pessoas capazes de contratar poderdo valer-se da arbitragem para dlrimir litigios relativos a direitos
patrimoniais disponiveis.

§ 12 A administragéo publica direta e indireta podera utilizar-se da arbitragem para dirimir conflitos relativos a direitos

 

patrimoniais disponiveis. (Incluldo pela Lei n° 13.129, de 2015) (Vigéncia)

§ 22 A autoridade ou o érgao competente da administragao publica direta para a celebrag&éo de convengao de
arbitragem 6 a mesma para a realizagao de acordos ou transacdes. (Inclufdo pela Lei n° 13.129, de 2015)
(Vigéncia)

Art. 2° A arbitragem podera ser de direito ou de eqilidade, a critério das partes.

§ 1° Poderdo as partes escolher, livremente, as regras de direito que serao aplicadas na arbitragem, desde que nao
haja violagao aos bons costumes e a ordem publica.

§ 2° Poderao, também, as partes convenclonar que a arbitragem se realize com base nos principios gerais de
direito, nos usos e costumes e nas regras internacionais de comércio.

§ 32 A arbitragem que envolva a administragdo publica sera sempre de direito e respeitara o principlo da
publicidade. (Incluido pela Lei n° 13.129, de 2015) (Vigéncia),

Capitulo II
Da Convengdao de Arbitragem e seus Efeitos

Art. 3° As partes interessadas podem submeter a solucgdo de seus litigios ao ju(zo arbitral mediante convengao de
arbitragem, assim entendida a clausula compromissoria e o compromisso arbitral.

Art. 4° A clausula compromissoria 6 a convengao através da qual as partes em um contrato comprometem-se a
submeter a arbitragem os litigios que possam vir a surgir, relativamente a tal contrato.

§ 1° A clausula compromisséria deve ser estipulada por escrito, podendo estar inserta no prdéprio contrato ou em
documento apartado que a ele se refira.

§ 2° Nos contratos de ades4o, a clausula compromissoria s6 tera eficacia se o aderente tomar a iniciativa de instituir
a arbitragem ou concordar, expressamente, com a sua Instituigao, desde que por escrito em documento anexo ou em
negrito, com a assinatura ou visto especialmente para essa clausula.

§ 32 (VETADO). (Incluido pela Lei n° 13.129, de 2015) (Vigéncia)
§ 42 (VETADO), (lncluido pela Lei n° 13.129, de 2015) (Vigéncia)

 

http://www. planalto.gov.br/celvil_03/LEIS/L9307.htm 4/10
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 12 of 39
1/29/2019 L9307

CAPITULO IV-B
({Incluido pela Lei_n® 13.129, de 2015) (Vigéncia)

 

DA CARTA ARBITRAL

Art. 22-C. © arbitro ou o tribunal arbitral podera expedir carta arbitral para que o érg&o jurisdiclonal nacional pratique
ou determine o cumprimento, na area de sua competéncia territorial, de ato solicitado pelo Arbitro, (lnoclufdo pela
Lei n° 13.129, de 2015) (Vigéncia),

Paragrafo Unico. No cumprimento da carta arbitral sera observado o segredo de justiga, desde que comprovada a

confidencialidade estipulada na arbitragem. (Incluido pela Lei n° 13.129, de 2015) (Vigéncla),
Capitulo V
Da Sentenga Arbitral

Art. 23. A sentenga arbitral sera proferida no prazo estipulado pelas partes. Nada tendo sido convencionado, o
prazo para a apresentacdo da sentenga é de seis meses, contado da instituigao da arbitragem ou da substituigao do
arbitro.

 

§ 12 Os 4rbitros poder&o proferir sentengas parciais. (Incluido_ pela Lei n° 13.129,_de 2015)
(Vig&ncia),

 

§ 2° As partes e os arbitros, de comum acordo, poderao prorrogar o prazo para proferir a sentenga final.

(Inclufdo pela Lei n° 13.129, de 2015) (Vigéncia)

 

Art. 24. A decisao do arbitro ou dos arbitros sera expressa em documento escrito.

§ 1° Quando forem varios os arbitros, a declsAo seré tomada por maloria. Se nao houver acordo majoritario,
prevalecera o voto do presidente do tribunal arbitral.

§ 2° O 4rbitro que divergir da maioria podera, querendo, declarar seu voto em separado.

 

Art. 26. Sao requisitos obrigatérios da sentenga arbitral:

!- o relatério, que contera os nomes das partes e um resumo do litigio;

Il - os fundamentos da decis&o, onde serdao analisadas as questées de fato e de direito, mencionando-se,
expressamente, se os arbitros julgaram por eqlidade;

lil - o dispositive, em que os Arbitros resolverao as quest6es que lhes forem submetidas e estabelecerao o prazo
para o cumprimento da decis&o, se for o caso; e

IV - a data e o lugar em que foi proferida.

Pardgrafo Unico, A sentenca arbitral sera assinada pelo arbitro ou por todos os 4rbitros. Cabera ao presidente do
tribunal arbitral, na hipdtese de um ou alguns dos arbitros nao poder ou n&o querer assinar a sentenga, certificar tal fato.

Art. 27. A sentenga arbitral decidiré sobre a responsabilidade das partes acerca das custas e despesas com a
arbitragem, bem como sobre verba decorrente de litigancia de ma-fé, se for o caso, respeitadas as disposigées da

convengao de arbitragem, se houver.

http://www. planalto.gov.br/ccivil_03/LEIS/L9307.htm 6/10
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 13 of 39

  

“protranslating

CERTIFICATE OF ACCURACY

The undersigned, Colin Klevan, Vice President of Operations of ProTranslating,
appearing on behalf of ProTranslating, an ISO 9001 certified company, hereby
states, to the best_of his knowledge and belief, that the foregoing is an accurate

trensinvon fromY1){ Aau QU Seo into EN0\ | ikG___ of the document(s) titled

SAD Perron Prtacthanuanid For Tuangaboy
—Pori2sign Civil ty pttdure Wat “Hanianiega For

TYOMA fivy

Glee HAL.

Colin Klevan
Vice President of Operations, ProTranslating

State of Florida
County of Dade ey
The foregoing certificate was acknowledged before me on this UO day of

ELOMCAU, ZO(C}_, by Colin Klevan, Vice President of Operations of
ProTranslatifig, a Florida corporation, on behalf of the corporation he is personally

known to me.

oe ¥

Notary Public \_/

My commission expires:

Katery Public « State of Florlds f
Commistion # FF 966872... &

Aty Comin. Expires Mar 2, 2020 fF
Sonded through National Notary Ausn. f”
EE rR

  

2850 Douglas R Rd. Coral Gables, Fl 33134 Ph: 305,37 1.7887 Fax 305.371.4816
www. pratransla fing corm

 

 

 

 
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 14 of 39

EXHIBIT 2
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 15 of 39

Presidency of the Republic

Chief of Staff Office
Legal Matters Subdivision

LAW No. 13,105, DATED MARCH 16, 2015.

Civil Procedure Code

Article 189. The proceedings shalt be public; however, the following proceedings shall be held under court seal:
I - in which the public or societal interest so requires;

II — in which the subject matter is marriage, de facto separation, divorce, separation, common law marriage, filiation,
support and custody of children and adolescents;

III — involving data protected by the constitutional right to privacy;

IV — concerning arbitration, including enforcement of arbitral letter, as long as the confidentiality set forth in the arbitration is
duly evidenced before the court.

§ i— The right to access the records of a proceeding held under court seal and to request certifications regarding the acts
thereto is restricted to the parties and their attorneys in fact.

§ 2 — Third parties with a proven legal interest may request the court to provide certification of the operative
portion of the decision, as well as inventory and distribution of assets resulting from divorce or separation.
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 16 of 39

1/29/2019 L13105

Presidéncia da Republica

Casa Civil
Subchefia para Assuntos Juridicos

 

 

LEI N° 13.105, DE 16 DE MARCO DE 2015

Mensagem de veto

 

Cédigo de Processo Civil,
Vigéncia

A PRESIDENTA DA REPUBLICA Faco saber que o Congresso Nacional decreta e eu sanciono a seguinte Lei:
PARTE GERAL
LIVRO |
DAS NORMAS PROCESSUAIS CIVIS
TITULO UNICO
DAS NORMAS FUNDAMENTAIS E DA APLICAGAO DAS NORMAS PROCESSUAIS
CAPITULO |

DAS NORMAS FUNDAMENTAIS DO PROCESSO CIVIL

Art. 12 O processo civil sera ordenado, disciplinado e interpretado conforme os valores e as normas fundamentais
estabelecidos na Constituicao da Republica Federativa do Brasil, observando-se as disposicées deste Codigo.

Art. 22 O processo comega por iniciativa da parte e se desenvolve por impulso oficial, salvo as excegdes previstas em
lei.

Art. 32 Nao se excluiré da apreciagao jurisdicional ameaga ou lesdo a direito.
§ 12 E permitida a arbitragem, na forma da lei.
§ 22 O Estado promovera, sempre que possivel, a solugao consensual dos conflitos.

§ 32 A conciliagéo, a mediagdo e outros métodos de solugao consensual de conflitos deverdo ser estimulados por
juizes, advogados, defensores publicos e membros do Ministério Publico, inclusive no curso do processo judicial.

Art. 42 As partes tém o direito de obter em prazo razoavel a solugdo integral do mérito, inclufda a atividade satisfativa.
Art, 52 Aquele que de qualquer forma participa do processo deve comportar-se de acordo com a boa-fé,

Art. 62 Todos os sujeitos do processo devem cooperar entre si para que se obtenha, em tempo razoavel, decisao de
mérito justa e efetiva.

Art. 72 E assegurada as partes paridade de tratamento em relagdo ao exerciclo de direitos e faculdades processuais,
aos meios de defesa, aos 6nus, aos deveres e a aplicacdo de sangdes processuals, competindo ao juiz zelar pelo efetivo

contraditdrio.

Art. 82 Ao aplicar o ordenamento juridico, o juiz atendera aos fins socials e as exigéncias do bem comum,
resguardando e promovendo a dignidade da pessoa humana e observando a proporcionalidade, a razoabilidade, a
legalidade, a publicidade e a eficiéncia.

Art, 92 Nao se proferira decisdo contra uma das partes sem que ela seja previamente ouvida.

http://www. planalto.gov,br/cclvil_03/_Ato2015-201 8/2015/Lel/L13105.htm W177
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 17 of 39

1/29/2019 L13105
Art. 189. Os atos processuais s4o publicos, todavia tramitam em segredo de justica os processos:

| - em que o exija o interesse publico ou social;

il - que versem sobre casamento, separag&o de corpos, divércio, separacao, uniao estavel., filiagéo, alimentos e guarda
de criangas e adolescentes;

Ill - em que constem dados protegidos pelo direlto constitucional a intimidade;

IV - que versem sobre arbitragem, inclusive sobre cumprimento de carta arbitral, desde que a confidencialidade
estipulada na arbitragem seja comprovada perante o julzo.

§ 12.0 direito de consultar os autos de processo que tramite em segredo de justica e de pedir certiddes de seus atos é
restrito As partes e aos seus procuradores.

§ 22 O terceiro que demonstrar interesse juridico pode requerer ao juiz certidao do dispositivo da sentenga, bem como
de inventario e de partilha resultantes de divércio ou separagdo.

Art. 190, Versando o processo sobre direitos que admitam autocomposi¢gdo, 6 licito 4s partes plenamente capazes
estipular mudangas no procedimento para ajusta-lo as especificidades da causa e convencionar sobre os seus 6nus,
poderes, faculdades e deveres processuais, antes ou durante o processo.

Paragrafo unico. De offcio ou a requerimento, o julz controlara a validade das convengées previstas neste artigo,
recusando-lhes aplicagdo somente nos casos de nulidade ou de inserg&o abusiva em contrato de adesdo ou em que alguma
parte se encontre em manifesta situagao de vulnerabilidade. ;

Art. 191. De comum acordo, 0 Juiz e as partes podem fixar calendario para a pratica dos atos processuais, quando for
o caso.

§ 12 O calenddrio vincula as partes e o juiz, e os prazos nele previstos somente serao modificados em casos
excepcionais, devidamente justificados.

§ 2° Dispensa-se a intimagdo das partes para a pratica de ato processual ou a realizag&o de audiéncia cujas datas
tiverem sido designadas no calendario.

Art. 192. Em todos os atos e termos do processo é obrigatério o uso da lingua portuguesa.

Paragrafo Unico. O documento redigido em lingua estrangelra somente podera ser juntado aos autos quando
acompanhado de vers4o para a lingua portuguesa tramitada por via diplomatica ou pela autoridade central, ou firmada por
tradutor juramentado.

Segio Il
Da Pratica Eletrénica de Atos Processuais

Art. 193. Os atos processuais podem ser total ou parcialmente digitais, de forma a permitir que sejam produzidos,
comunicados, armazenados e validados por meio eletr6nico, na forma da lei.

Paragrafo Unico. O disposto nesta Segdo aplica-se, no que for cablvel, a pratica de atos notariais e de registro.

Art. 194. Os sistemas de automagdo processual respeitaraéo a publicidade dos atos, o acesso e a participacado das
partes e de seus procuradores, inclusive nas audiéncias e sessédes de julgamento, observadas as garantias da
disponlbilidade, Independéncia da plataforma computacional, acessibilidade e interoperabllidade dos sistemas, servicos,
dados e informag6es que o Poder Judiciario administre no exercicio de suas fungées.

Art. 195. O registro de ato processual eletrénico devera ser feito em padrées abertos, que atenderao aos requisitos de
autenticidade, integridade, temporalidade, nao repudio, conservagao e, nos casos que tramitem em segredo de justica,
confidencialidade, observada a infraestrutura de chaves publicas unificada nacionalmente, nos termos da lei.

Art, 196. Compete ao Conselho Nacional de Justiga e, supletivamente, aos tribunais, regulamentar a pratica e a
comunicagao oficial de atos processuais por meio eletrénico e velar pela compatibilidade dos sistemas, disciplinando a
incorporag&o progressiva de novos avangos tecnoldégicos e editando, para esse fim, os atos que forem necessarios,
respeitadas as normas fundamentais deste Cddigo.

http:/Avww.planalto.gov.br/ccivil_03/_Ato2015-2018/2015/Lel/L13105.htm 32/177
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 18 of 39

  

! “pro translating

CERTIFICATE OF ACCURACY

The undersigned, Colin Klevan, Vice President of Operations of ProTranslating,
appearing on behalf of ProTranslating, an ISO 9001 certified company, hereby
States, to the best_of his knowledge and belief, that the foregoing is an accurate

translation from) + QUYLSO into Eno \ShH__ of the document(s) titled

RDG ALOT rgoib ny PreCATHOnLOn Hd For Tlangaboyl
PAZ Gn CVV re Aitdure. Wat = onnanieg FOC

TYOMA Rey

lis de AA.

Colin Klevan
Vice President of Operations, ProTranslating

 

State of Florida

County of Dade Le
The foregoing certificate was acknowledged before me on this UNO | day of

Ex OCU, ZOIG_, by Colin Kievan, Vice President of Operations of
ProTranslatiiig, a Florida corporation, on behalf of the corporation he is personally

known to me.

ies

Notary Public \_/
My commission expires:

fotery Pubic . State of Fiaride f

Commistion # FF 966872 ..
Ay My Comun. Expires Mar 2, 2020 F
_ Bonded through Rational Notary oe ,

  

 

2850 Douglas Rd. Coral Gables, Fl 33134 Ph: 305.371.7887 Fax 305.371.4816
www. pratranslafing com

 

 

 

 

[cae

oor
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 19 of 39

DECLARATION OF MARK RIERA

I, Mark Riera, declare as follows:

1. I am an attorney at law duly admitted to practice before the United States District
Court for the Northern District of California. I am a partner in the law firm of Akerman LLP
and am counsel of record for defendant Gazeus Games Servicos de Internet S.A., successor by
merger to Gazeus Negocios de Internet S.A. and Gazzag Servicos de Internet Ltda.

2. I have personal knowledge of the facts set forth below and, if called as a witness,
could and would testify competently thereto. True and correct copies of the following
documents are attached hereto:

Exhibit “A” Letter Dated November 30, 2018 to Keith Wesley, counsel for
plaintiffs Zithromia Ltd., et al., concerning their request for informal discovery; and

Exhibit “B” Defendant’s Supplemental Response to Request for production of
Documents on Jurisdictional Issues.

I declare under penalty of perjury pursuant to the laws of United States that the foregoing

is true and correct.

Executed this 14 day of February 2019 at Los Angeles, California.

   

Mark Riera

47908140;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 20 of 39

EXHIBIT A
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 21 of 39

akerman Maier

Akerman LLP

601 West Fifth Street
Suite 300

Los Angeles, CA 90071

T: 213 688 9500
F: 213 627 6342

November 30, 2018

Keith Wesley, Esq.

Brown George Ross LLP

2121 Avenue of the Stars, Suite 2800
Los Angeles, CA 90067

Re: Zithromia Limited, et al. v. Gazeus Negocios de Internet S.A., et al.

Dear Keith:

Apologies for the delay in getting back to you on your request for documents and information on
Gazeus Games Servicos de Internet Ltda.’s position on the lawsuit. Gazeus’s position is that it is
not subject to general jurisdiction in California, nor has it done anything to subject itself to
specific jurisdiction in the Northern District of California. Until the Court rules on the pending
Motion to Dismiss for Lack of Subject Matter and Personal Jurisdiction and lifts the stay, it is not
advisable for Gazeus to participate in discovery, whether formal or informal.

Zithromia and its related companies apparently are Cypriot citizens that have no connection to
California other than their sale of mobile game applications worldwide. Gazeus has no
connection to California either. Zithromia seeks an order invalidating an arbitration order
Gazeus obtained in a confidential proceeding against its former chief executive officer in Brazil.
Gazeus has taken no position against Zithromia and. does not plan to unless and until its Motion
to Dismiss is denied and all avenues of appeal have been exhausted.

While jurisdictional discovery can be ordered, there has not been any such order entered here.
To the contrary, Judge Donato stayed the case and told the parties not to make Rule 26
disclosures. Even where appropriate, jurisdictional discovery generally is limited to specific
facts bearing directly on jurisdiction. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183

F.Supp. 3d 996 (N.D. Cal. 2016),

Zithromia’s various requests for documents and information presuppose Gazeus has undertaken
some campaign against Zithromia. All that we know is that Zithromia sought information from
the 5 Business Court in Brazil about the arbitration and the Brazilian court denied the request
because Zithromia had no cognizable interest in the matter. Apple apparently made its own
decision not to offer FM Games apps through the iTunes store based on the arbitration order. If
Zithromia contends this was inappropriate, Zithromia may want to take that up with Apple.

akerman.com

47138920; 1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 22 of 39

Keith Wesley, Esq.
November 30, 2018
Page 2

 

Zithromia will reserve all objections to specific requests but notes that requests seeking all
discussions of FM Games or FM Games apps and all download and revenue figures for Gazeus

apps are overbroad and unduly invasive.

I remain open to discussing Zithromia’s proposals for resolution of the dispute but continue to
think that our prospects for a negotiated resolution of this matter are best after a decision on the

Motion to Dismiss.

I understand if your client wants to take this up with Magistrate Judge Ryu and request that we
schedule a time with the Court convenient to both sides.

Best wishes to you and yours for a happy and healthy Holiday Season.

Sincerely,

Mir.

Mark Riera
Partner

MR:hesp

47138920;1
Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 23 of 39

EXHIBIT B
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

oO Oo NDR AW BP WH Pp

Nw NY NN NY NY NY WHY NY
e NA A BONS |= FS Oe DAaAR BHA S

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 24 of 39

AKERMAN LLP

MARK RIERA (SBN 118238)

HALEY C, GREENBERG (SBN 307475)

601 West Fifth Street, Suite 300

Los Angeles, California 90071

Telephone: (213) 688-9500

Facsimile: (213) 627-6342

Email: mark.riera@akerman.com
haley.greenberg@akerman,com

Attorneys for Defendants GAZEUS NEGOCIOS DE INTERNET SA and -

GAZZAG SERVICOS DE INTERNET LTDA.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ZITHROMIA LIMITED; ANTRIMIA
LIMITED; SHOZILA LIMITED; ALIZOHA
LIMITED; SPEAKATI LIMITED; PARCONIA
IMITED dba FM GAMES
Plaintiffs,
v,
GAZEUS NEGOCIOS DE INTERNET SA AND
GAZZAG SERVICOS DE INTERNET LTDA,
Defendants.

 

 

Case No. 17-cv-06475-JD

Judge: Hon, James Donato
Complaint Filed; November 7, 2018
Trial Date: None

DEFENDANTS’ SUPPLEMENTAL
RESPONSE TO PLAINTIFFS’ REQUEST
FOR PRODUCTION OF DOCUMENTS
ON JURISDICTIONAL ISSUES, SET
ONE

PROPOUNDING PARTY: Plaintiffs Zithromia Limited, Antrimia Limited, Shozila Limited,

Alizoha Limited, Speakati Limited, and Parconia Limited

RESPONDING PARTIES: Defendants Gazeus Negocios de Internet SA and Gazzag Servigos de

Internet LTDA!

SET NO:: ONE

Gazeus hereby submits its supplemental responses to Plaintiffs’ Requests for Production of

Documents on Jurisdictional Issues, Set Number One, as follows:

 

1 In November of 2017, Gazeus Negocios de Internet SA and Gazzag Servigos de Internet
LTDA. (collectively, “Gazeus”) were combined into Gazeus Games Servigos de Internet S.A. This

Response is submitted on behalf of both Defendants.

Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291; 1

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

oO Co SI NH WA fF

NN YN YO YN NY WD
CYA AR OND | FS Ca dRaakanxnaege

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 25 of 39

PRELIMINARY STATEMENT

 

Gazeus offers this general response, which shall apply to each and every response given herein,
and shall be incorporated by reference as though set forth in each of Gazeus’ responses,

Gazeus has not yet completed its investigation and discovery of the facts relating to this action,
has not yet completed its analysis in this action, and has not completed its preparation for trial. All of
the responses contained herein are based only upon information presently available to and specifically
known by Gazeus. It is anticipated that further discovery and independent investigation, legal research
and analysis of existing discovery may supply additional facts, add meaning to known facts, as well
as establish entirely new factual conclusions and legal contentions, all of which may lead to substantial
additions to, changes in, modifications to and variations from the responses set forth herein,

Gazeus’ responses herein are given without prejudice to Gazeus’ right to produce evidence of
any subsequently discovered facts or documents which Gazeus may later recall or discover. Gazeus
accordingly reserves the right to supplement any and all responses herein, as well as the right to
introduce admissible evidence at trial, as additional facts, documents and evidence are ascertained,
analysis are made, legal research is completed, documents are discovered, and contentions are
investigated. Gazeus has made a diligent search and inquiry along with reasonable efforts to fully and
accurately respond to Plaintiffs’ requests, based upon the information in its possession, custody, and
control, However, Gazeus’ responses herein should in no way be construed to prejudice Gazeus’ right
to further discovery, research or analysis.

GENERAL OBJECTIONS

Gazeus’ general objections are defined and set forth below, shall apply to each and every

response given herein to Plaintiffs’ Requests for Production of Documents, and shall be incorporated

by reference as though fully set forth in each of Gazeus’ responses:

1, Gazeus objects to the extent that any request seeks information which is not relevant to

2 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S RE UEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,

47808291; 1

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071

TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

Aw FB ww WV

Oo Co s N

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 26 of 39

jurisdictional issues, any party’s claim or defense, and not calculated to lead to the discovery of

admissible evidence,

2. Gazeus objects to the extent that any request might be construed to request
attorney/client communications, information about attorney notes, research, and other privileged
attorney work product or information protected by Federal Rule of Evidence 408,

3. Gazeus objects to the extent that any request constitutes an unwarranted intrusion,
invasion, and/or infringement of rights to privacy set forth under applicable law.

4, Gazeus objects to any preface to any request which attempts to impose requirements
not required by Federal Rules of Civil Procedure 26 and 34, and other applicable discovery statutes.

5, Gazeus objects to the extent that any request is vague, ambiguous, unintelligible,
indefinite as to time, or insufficiently identifies or describes the information requested.

6, Gazeus objects to the extent that any request is overbroad, burdensome, oppressive,

| and/or places more burden on Gazeus than the value of the information warrants.

7, Gazeus objects to the extent that any request seeks disclosure of its business and
proprietary information, trade secrets and confidential information or confidential financial
information,

8, Gazeus objects to the extent that any request seeks nonpublic personal information of
a consumer pursuant to 15 U.S.C. § 6801 ef seg. or in violation of the Privacy Act.

9. Gazeus objects to the extent that any request seeks information located in public
records, or which are equally available to Plaintiffs,

10. Gazeus objects to the extent that any request that seeks confidential documents
protected from disclosure by the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil
Procedure Code, Article 189, IV. Plaintiffs previously sought disclosure of confidential documents

which the Rio de Janeiro Fifth Business Court denied for lack of a suitable legal interest.

, 3 Case No. 17-cv-06475-JD
—————— DEFENDANTS? SUPPLEMENTAL RESPONSE TO PLAINTIFF'S REQUEST FOR —~CS Q EST FO
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291;!

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

 

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

eo S&S SA DN DW BP WHO PO YH

NN NY NY NYY DY
SY DA BF OH & SF Ce RAAARE BAIS

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 27 of 39.

Without waiving or limiting any of these general objections, and subject to each of these

objections, Gazeus responds as follows:

RESPONSES TO REQUESTS FOR PRODUCTION

REQUEST FOR PRODUCTION NO. 1:
All arbitration awards issued or entered in the BRAZILIAN PROCEEDINGS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1;

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO. 2:

All orders issued or entered in the BRAZILIAN PROCEEDINGS,
RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by

the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
4 Case No. 17-cv-06475-JD
DEFENDANTS? SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291;1

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

 

LOS ANGELES, CALIFORNIA 90071

TEL.: (213) 688-9500 — FAX: (213) 627-6342

Bm WD bw

Oo CO “sD WG

10
11

ee
NY HR A HE WH

19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 28 of 39

Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest. Gazeus will produce responsive, non-
privileged documents that it has been able to locate in its possession, custody, or control that concern
Zithromia Limited, Antrimia Limited, Shozila Limited, Alizoha Limited, Speakati Limited, and
Parconia Limited (“FM Games”).

REQUEST FOR PRODUCTION NO. 3:

All COMMUNICATIONS with APPLE relating to or concerning the BRAZILIAN

PROCEEDINGS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

Gazeus does not have any documents responsive to this request in its possession, custody, or

control,
REQUEST FOR PRODUCTION NO. 4:

All COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

Gazeus objects to this request on grounds it seeks confidential documents protected from
disclosure by the Brazilian, Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code,
Article 189, IV. Plaintiffs previously sought disclosure of confidential documents which the Rio de
Janeiro Fifth Business Court denied for lack of a suitable legal interest. Gazeus does not have any
documents responsive to this request in its possession, custody, or control,

REQUEST FOR PRODUCTION NO. 5:

All COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS’ APPS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

Gazeus does not have any documents responsive to this request in its possession, custody, or

control,

Case No. 17-cv-06475-JD

3
DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,

47808291; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL. (213) 688-9500 — FAX: (213) 627-6342

 

o Oo NN DH WwW BF WD PO

YN NHN NO NO NY NY NY NY NY
SYA A KF OS & FSF Ce DA aAaRSBH AS

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 29 of 39

REQUEST FOR PRODUCTION NO. 6:

All DOCUMENTS relating to, concerning, constituting, or evidencing any
COMMUNICATIONS with APPLE relating to or concerning the BRAZILIAN PROCEEDINGS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

Gazeus objects to this request on grounds it seeks confidential documents protected from
disclosure by the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code,
Article 189, IV. Plaintiffs previously sought disclosure of confidential documents which the Rio de
Janeiro Fifth Business Court denied for lack of a suitable legal interest. Gazeus does not have any
documents responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO, 7:
_ All DOCUMENTS relating to, concerning, constituting, or evidencing any
COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp,, 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents

responsive to this request in its possession, custody, or control.

6 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF'S REQUEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,

47808291;1

 

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342
_
ww

 

Oo CO SN WN A BP WOW PO

et
WO bw &-& ©

Ny NY NY NY NO NY WN
eo uA AROS FS Ce BWSaaGa

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 30 of 39

REQUEST FOR PRODUCTION NO. 8:

All DOCUMENTS relating to, concerning, constituting, or evidencing any
COMMUNICATIONS with APPLE relating to or concerning PLAINTIFFS’ APPS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F, Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63], Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO. 9;

All DOCUMENTS relating to or concerning both APPLE and PLAINTIFFS,
RESPONSE TO REQUEST FOR PRODUCTION NO, 9:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents

7 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342
_

rr

 

Oo SoS JN DBA Wn FP WH PO eS

See
WO NO F&F |

=
Nn AN

N N NY NY WH bY
ouwawwrk SRNR SE

—_
~

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 31 of 39

responsive to this request in its possession, custody, or control.
REQUEST FOR PRODUCTION NO. 10:

All DOCUMENTS relating to or concerning both APPLE and PLAINTIFFS’ APPS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest, Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO. 11:

All DOCUMENTS relating to, concerning, constituting, or evidencing any
COMMUNICATIONS between APPLE and the arbitrators in the BRAZILIAN PROCEEDINGS,
RESPONSE TO REQUEST FOR PRODUCTION NO, 11:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, ¢.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.

Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

8 Case No, 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

478082911

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL. (213) 688-9500 — FAX: (213) 627-6342

 

NN NN YN WN
eo 4 Aa 8 ORB YF FSF FCRBERWAA EB

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 32 of 39

Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents
responsive to this request in its possession, custody, or control.
REQUEST FOR PRODUCTION NO, 12:

All DOCUMENTS relating to, concerning, constituting, or evidencing any

COMMUNICATIONS of the arbitrators in the BRAZILIAN PROCEEDINGS relating to or

concerning PLAINTIFFS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest.

REQUEST FOR PRODUCTION NO. 13:
All DOCUMENTS relating to, concerning, constituting, or evidencing any

COMMUNICATIONS of the arbitrators in the BRAZILIAN PROCEEDINGS relating to or

concerning PLAINTIFFS’ APPS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d

996 (N.D. Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus

9 Case No, 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291;1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

FE WwW bd

NO NO dO No rN NO wo bo NO _ po — —

oO Se Ss DH NN

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 33 of 39

further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.

Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

Business Court denied for lack of a suitable legal interest.

| REQUEST FOR PRODUCTION NO. 14:

All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS’

request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with

APPLE,
RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g,, Gillespie v. Prestige Royal Liquors Corp,, 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO. 15:
All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS’

request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with

any third party concerning PLAINTIFFS.
RESPONSE TO REQUEST FOR PRODUCTION NO. I5:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

10 Case No, 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291; 1

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

So CO “SD DBD A B&B WH PO

nN NO NO NY NY NY WV YP WH
® IA ARK HH fF SF Ow HABE BHA S

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 34 of 39

proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case, See, e.g., Gillespie v. Prestige Royal Liquors Corp,, 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest, Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO, 16:

All DOCUMENTS relating to, concerning, constituting, or evidencing DEFENDANTS’
request or direction to the arbitrators in the BRAZILIAN PROCEEDINGS to COMMUNICATE with
any third party concerning PLAINTIFFS’ APPS.

RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e. g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D, Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV,
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents

responsive to this request in its possession, custody, or control.

11 Case No, 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

oO Oo NY DB WNW BP WH BP we

nN NH NY NY DY NY YB YK WV
eS YA A KOH | SF 6H RAaRE aOR ZS

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 35 of 39

REQUEST FOR PRODUCTION NO, 17:

‘All DOCUMENTS concerning, relating to, evidencing, or constituting take-down notices sent
under the Digital Millennium Copyright Act concerning or relating to PLAIN TIFF.
RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v, Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal, 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents
responsive to this request in its possession, custody, or control.

REQUEST FOR PRODUCTION NO, 18:

All DOCUMENTS concerning, relating to, evidencing, or constituting take-down notices sent
under the Digital Millennium Copyright Act concerning or relating to PLAINTIFFS’ APPS.
RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp,, 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.

Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

12 Case No, 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFEF’S REQUEST FOR

PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES,

47808291; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300
LOS ANGELES, CALIFORNIA 90071

TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

oOo Oo NIN HW BR WwW PM Ke

NO NO VP WN PO ee Ee
PB Uw NY |= SCS Owe QAaA Roapnaus

bo
171

no NY WwW
ao sO

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 36 of 39

Business Court denied for lack of a suitable legal interest. Gazeus does not have any documents

responsive to this request in its possession, custody, or control.
REQUEST FOR PRODUCTION NO. 19:

All DOCUMENTS relating to ot concerning YOUR statement, in the Motion to Dismiss (Dkt.
No, 32), that “the court in Brazil issued and served the take down notice.”

RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, ¢.g., Gillespie v. Prestige Royal Liquors Corp., 183 F, Supp. 3d
996 (N.D, Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus
further objects to this request on grounds it seeks confidential documents protected from disclosure by
the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth
Business Court denied for lack of a suitable legal interest.

REQUEST FOR PRODUCTION NO. 20:
All DOCUMENTS relating to or concerning YOUR statement, in the Opposition to the Motion

for Partial Summary Judgment (Dkt. No. 47), that “Apple is aware of the 5th Business Court Order
and chose not to offer FM Games’ mobile games for sale.”

RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not

proportional to the needs of this case on the basis that this request seeks documents unrelated to the

. jurisdictional issues in this case. See, e, g., Gillespie v. Prestige Royal Liquors Corp., 183 F, Supp. 3d

996 (ND. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No, 63]. Gazeus

further objects to this request on grounds it seeks confidential documents protected from disclosure by

13 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291; 1

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 ~ FAX: (213) 627-6342

 

NO

oO Oo NN OH HRW

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 37 of 39

the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.
Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth .
Business Court denied for lack of a suitable legal interest.
REQUEST FOR PRODUCTION NO, 21:

All DOCUMENTS demonstrating how APPLE became aware of or knew about any order or
decision made in the BRAZILIAN PROCEEDINGS,

RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

Gazeus objects to this request on grounds it seeks confidential documents protected from
disclosure by the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code,
Article 189, IV. Plaintiffs previously sought disclosure of confidential documents which the Rio de
Janeiro Fifth Business Court denied for lack of a suitable legal interest. Gazeus does not have any
documents responsive to this request in its possession, custody, or control,

REQUEST FOR PRODUCTION NO. 22:

All DOCUMENTS identified or referred to in YOUR responses to the First Set of

Interrogatories served concurrently herewith.

RESPONSE TO REQUEST FOR PRODUCTION NO, 22:

Gazeus objects to this request as overbroad, unduly burdensome, irrelevant, and not
proportional to the needs of this case on the basis that this request seeks documents unrelated to the
jurisdictional issues in this case. See, e.g., Gillespie v. Prestige Royal Liquors Corp., 183 F. Supp. 3d
996 (N.D. Cal. 2016); see also December 5, 2018 Order re Personal Jurisdiction [ECF No. 63]. Gazeus

further objects to this request on grounds it seeks confidential documents protected from disclosure by

///

///

14 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

4780829151

 
AKERMAN LLP

601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

Nb NY NY NY YN LY
eyunank OS FS FSS RWIAAES

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 38 of 39

the Brazilian Arbitration Act, Article 22-C and the Brazilian Civil Procedure Code, Article 189, IV.

Plaintiffs previously sought disclosure of confidential documents which the Rio de Janeiro Fifth

Business Court denied for lack of a suitable legal interest.

Dated: February 14, 2019 AKERMAN LLP

By:

 

Mark Riera
Attorneys for Defendants GAZEUS

-NEGOCIOS DE INTERNET SA and
GAZZAG SERVICOS DE INTERNET .
LTDA

15 Case No. 17-cv-06475-JD
FENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQUEST FOR
DERODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

47808291;

 
AKERMAN LLP
601 WEST FIFTH STREET, SUITE 300

LOS ANGELES, CALIFORNIA 90071
TEL.: (213) 688-9500 — FAX: (213) 627-6342

 

S09 CO SNS DW WH B WH BO Y&

NV NBN NY NY NY NY YY YY HOY He Hh

 

 

Case 3:17-cv-06475-JD Document 70 Filed 02/14/19 Page 39 of 39

PROOF OF SERVICE

Iam employed in the City and County of Los Angeles, California, I am over the age of 18 and
not a party to the within action, My business address is 601 West Fifth Street, Suite 300, Los

Angeles, CA 90071,
On February 14, 2019, I served the following document(s) described as:

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFFS’ REQUEST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

on the interested parties in this action by placing true copies thereof enclosed in sealed envelopes
addressed as follows:

 

  
 

 

 

  
    

 

 

 

 

 

y y fe

Lori Sambol Brody ZITHROMIA LIMITED;

BROWNE GEORGE ROSS LLP Email: ANTRIMIA LIMITED;

2121 Avenue of the Stars, Suite 2800 | kwesley@bgrfirm.com SHOZILA LIMITED;

Los Angeles, CA 90067 lbrody@berfirm.com ALIZOHA LIMITED, -
SPEAKATI LIMITED;
PARCONIA LIMITED

x) (MAIL) I placed the envelope for collection and mailing, following our ordinary

business practices, I am readily familiar with this firm’s practice for collecting and
processing correspondence for mailing. On the same day that correspondence is
placed for collection and mailing, it is deposited in the ordinary course of business
with the United States Postal Service, in a sealed envelope with postage fully
prepaid. I am a resident or employed in the county where the mailing occurred. The
envelope or package was placed in the mail at Los Angeles, California,

O (State) I declare under penalty of perjury under the laws of the State of California that
the above is true and correct.

i (Federal) I declare that I am employed in the office of a member of the Bar of this Court
at whose direction the service was made. I declare under penalty of perjury
under the laws of the United States of America that the above is true and

correct,

I declare under penalty of perjury that I am employed in the office of a member of the bar of
this Court at whose direction this service was made and that the foregoing is true and correct.

Executed on February 14, 2019, at Los Angeles, California.

Helen E. Serrano-Port Nia 2 Dy KHh)- oy,
Z a” t ( a v

(Type or print name) Signature)

16 Case No. 17-cv-06475-JD

DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S REQ EST FOR
PRODUCTION OF DOCUMENTS ON JURISDICTIONAL ISSUES, SET ONE

 

4780829151

 
